Name: 94/277/EC: Council Decision of 20 December 1993 on the provisional application of certain Agreements and Protocols between the European Economic Community and certain third countries on trade in textile products (Albania, Armenia, Azerbaijan, Belarus, Bulgaria, Czech Republic, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, Romania, Russian Federation, Slovak Republic, Slovenia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan)
 Type: Decision
 Subject Matter: Europe;  European construction;  leather and textile industries;  international affairs;  international trade
 Date Published: 1994-05-17

 Avis juridique important|31994D027794/277/EC: Council Decision of 20 December 1993 on the provisional application of certain Agreements and Protocols between the European Economic Community and certain third countries on trade in textile products (Albania, Armenia, Azerbaijan, Belarus, Bulgaria, Czech Republic, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, Romania, Russian Federation, Slovak Republic, Slovenia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan) Official Journal L 123 , 17/05/1994 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 31 P. 0003 Swedish special edition: Chapter 11 Volume 31 P. 0003 COUNCIL DECISIONof 20 December 1993on the provisional application of certain Agreements and Protocols between the European Economic Community and certain third countries on trade in textile products (Albania, Armenia, Azerbaijan, Belarus, Bulgaria, Czech Republic, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, Romania, Russian Federation, Slovak Republic, Slovenia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan)(94/277/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community agreements on trade in textile products with Albania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, the Russian Federation, Tajikistan, Turkmenistan, Ukraine and Uzbekistan; Whereas the bilateral agreements on trade in textile products with Albania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, the Russian Federation, Tajikistan, Turkmenistan, Ukraine and Uzbekistan, should be applied on a provisional basis from 1 January 1993, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the partner countries; Whereas the Commission has negotiated on behalf of the Community a bilateral agreement on trade in textile products with Slovenia; Whereas the bilateral agreement on trade in textile products with Slovenia should be applied on a provisional basis from 1 September 1993, pending the completion of procedures required for its conclusion, subject to reciprocal provisional application by Slovenia; Whereas the Commission has negotiated on behalf of the Community Additional Protocols to the Europe Agreements on trade in textile products with the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania; Whereas the Additional Protocols between the Community and the Czech Republic, for the first part, and between the Community and the Slovak Republic, for the second part, to the Europe Agreement on trade in textile products with the Czech and Slovak Federal Republic should be applied on a provisional basis from 1 January 1993, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the partner countries; Whereas the Additional Protocol to the Europe Agreement on trade in textile products with Romania should be applied on a provisional basis from 1 May 1993, pending the completion of procedures required for their conclusion, subject to reciprocal application by the partner country; Whereas the Additional Protocol to the Europe Agreement on trade in textile products with the Republic of Bulgaria should be applied on a provisional basis from the date of entry into force of the Interim Agreement signed between the European Economic Community and the Republic of Bulgaria on 8 March 1993, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the partner country, HAS DECIDED AS FOLLOWS: Article 1The bilateral agreements on trade in textile products between the European Economic Community, of the one part, and Albania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, the Russian Federation, Tajikistan, Turkmenistan, Ukraine and Uzbekistan, of the other part respectively, shall be applied on a provisional basis from 1 January 1993, pending their formal conclusion, subject to reciprocal application by the partner countries. The bilateral agreement on trade in textile products between the European Economic Community and the Republic of Slovenia shall be applied on a provisional basis from 1 September 1993, pending its formal conclusion, subject to reciprocal application by the Republic of Slovenia. The Additional Protocols between the Community and the Czech Republic, for the first part, and between the Community and the Slovak Republic, for the second part, to the Europe Agreements on trade in textile products between the European Economic Community, and the Czech and Slovak Federal Republic, shall be applied on a provisional basis from 1 January 1993, pending their formal conclusion, subject to reciprocal application by the partner countries. The Additional Protocol to the Europe Agreement on trade in textile products between the European Economic Community and Romania shall be applied on a provisional basis from 1 May 1993, pending its formal conclusion, subject to reciprocal application by Romania. The Additional Protocol to the Europe Agreement on trade in textile products between the European Economic Community and the Republic of Bulgaria shall be applied on a provisional basis from the date of entry into force of the Interim Agreement signed between the European Economic Community and the Republic of Bulgaria on 8 March 1993, pending its formal conclusion, subject to reciprocal application by Bulgaria. Article 2The texts of the initialled Agreements and Protocols are attached to this Decision. Done at Brussels, 20 December 1993. For the CouncilThe PresidentW. CLAES